Citation Nr: 1411825	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to September 1982.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claim for a respiratory disorder, the Veteran has asserted having bronchitis and asthma as well as other similar disabilities on account of his service.  Thus, the Board is characterizing this claim in the broadest manner possible in order that all possible conditions are considered and he has the best chance of prevailing.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (discussing this expanded-claim doctrine in a case involving a claim for mental impairment).

Of note, the RO previously denied service connection for a respiratory disorder, specifically, for bronchitis, in a December 1999 rating decision of which the Veteran received notice of later that same month.  He did not appeal that earlier decision denying this claim.

An appeal consists of a timely filed notice of disagreement (NOD) in writing as well as a substantive appeal (VA Form 9 or equivalent statement that must be filed after a statement of the case (SOC) is issued in response to the NOD.  38 C.F.R. § 20.200 (2013).  When the RO issues an unfavorable determination, the claimant must file an NOD within a year.  38 C.F.R. §§ 20.201, 20.302 (2013).  After the issuance of the SOC, barring the granting of an extension, the claimant has 60 days in which to file a substantive appeal.  38 C.F.R. §§ 20.202, 20.302 (2013).  When an appeal is not timely filed, a decision becomes final and binding based on the evidence then of record.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  A finally-decided claim cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).


Here, the RO was in error to view the respiratory disorder claim on appeal as one that has been finally decided.  After the RO issued its latest rating decision concerning the Veteran's respiratory system in December 1999, additional relevant service department records were associated with the claims file.  In this circumstance, the claim must be reconsidered without regards to 38 C.F.R. § 3.156(a), that is, without any preliminary requirement of new and material evidence to first reopen the claim.  38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008).

Regarding the other claim that also is at issue in this appeal, the RO previously denied service connection for a low back disorder in a June 2002 rating decision that became final and binding when not appealed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).  In its present adjudication, the RO denied this claim because of a lack of new and material evidence to reopen it.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of the RO's decision concerning this, so, too, must the Board make this threshold preliminary determination because it affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Id.

The additional issue of entitlement to service connection for a left wrist disorder has been raised by the record (see January 2002 claim), but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the RO for appropriate action.

Even the claims that are at issue, however, require further development before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The file contains only medical records from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  The Veteran has indicated, however, that he also has received treatment at the VAMC in the Bronx, New York, and these other records are not in the file.  Thus, these records must be obtained and associated with the claims file for consideration, also all more recent records from the San Juan VAMC.

As well, the Veteran was treated for a respiratory disorder in service, and he asserts that the presently claimed respiratory condition is the same as the one he had in service.  Thus, a VA examination and medical nexus opinion are needed regarding the etiology of any current respiratory disorder, including especially in terms of the likelihood it is related or attributable to the Veteran's service or dates back to his service.

Accordingly, these claims are REMANDED for the following additional development and consideration:


1.  Obtain and associate with the claims file all VA clinical records from the Bronx VAMC dated from September 1982 to October 1995 and from the San Juan VAMC dated from March 2010 to the present.

2.  Upon receipt of all additional records, schedule a VA medical examination to first determine all current respiratory disorders (meaning specify their diagnoses).  Regarding each such disorder diagnosed, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder is related or attributable to the Veteran's military service - including especially to the treatment for pharyngitis in 1980.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

To facilitate this opinion, the examiner must review the pertinent evidence in the claims file in conjunction with the examination.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



